 JOHNNIE JOHNSON TIRE CO.Johnnie Johnson Tire Co., Inc. and Jimmy Lee Rol-lins. Case 16-CA-1129318 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 13 February 1984 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, JohnnieJohnson Tire Co., Inc., Fort Worth, Texas, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.a Because there was an adequate showing in this case that the dis-charges were motivated by the employees' protected concerted activitywe do not pass on the judge's dictum relating to his discussion and cita-tion of Textile Workers v. Darlington Co., 380 U.S. 263 (1965).s The Respondent's request for oral argument is denied as the recordin this case, including the exceptions and brief, adequately presents theissues.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was tried at Ft. Worth, Texas, on December19, 1983.1 The charge was filed by Jimmy Lee Rollins,herein called Rollins, on September 13, and the com-plaint issued on October 25. An amended charge wasfiled by Rollins on October 26, apparently to conformthe charge to the allegations of the complaint which wasmore restrictive with respect to the number of allegeddiscriminatees named in the original charge. The primaryissues presented by the complaint which was amended atthe hearing is whether Johnnie Johnson Tire Co., Inc.,L All dates are in 1983 unless otherwise indicated.271 NLRB No. 50herein called Respondent or the Company, violated Sec-tion 8(a)(1) of the National Labor Relations Act, hereincalled the Act, by unlawfully threatening an employeeengaged in concerted protected activity that he hadbetter get back to work or be fired, and unlawfully dis-charging two employees, Rollins and Vaughn Harvey,because they engaged in concerted protected activitiesunder the Act.On the entire record, including my observation of thedemeanor of the witnesss, and after consideration of thebriefs filed by the General Counsel and Respondent, Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent is a Texas corporation with an office andplace of business in Ft. Worth, Texas, where it is en-gaged in the retreading and sale of truck tires. Duringthe 12 months preceding issuance of the complaint, Re-spondent in the course and conduct of its business oper-ations purchased and received goods, products, and ma-terials valued in excess of $50,000 directly from supplierslocated outside the State of Texas. Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The Material FactsWhile there is a substantial difference between the wit-nesses in this case for both sides regarding the less signif-icant details of the events which culminated in Respond-ent's discharge of Rollins and Harvey on September 12,there is substantial agreement regarding the materialfacts. Thus, it is undisputed that at the end of work onSeptember 9, Paul Johnson, Respondent's owner andpresident, called the production employees together andtold them that because Respondent had been losingmoney, a 10-percent employee pay cut would be institut-ed. Johnson advised the employees that they could con-tinue working if they wanted to or they could find an-other job elsewhere. Johnson said if they remained, andif business became better, wages would be raised again.Based on the undisputed testimony of Rollins, Johnsonalso told the employees that if at any time they wantedto talk to him, to feel free to come to his office and talkto him.As could be expected, Johnson's announcement had anunsettling effect on the employees. Because of this,James Florence, a foreman and admitted supervisor ofRespondent, arranged a meeting with employees at Flor-ence's house on the morning of September 10. It wasFlorence's testimony, undisputed in this regard, that atthe meeting the wage cut was discussed and the employ-ees agreed not to take any complaints back to the job thefollowing Monday, and agreed that they were all goingto work and give Respondent the quality and quantity oftires necessary for its business.On September 12, it was necessary for Florence toleave the production area for several hours. As was his293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustom when leaving the production area on duties forRespondent, Florence placed senior employee L.B.Joiner in charge in his absence. Florence testified he alsotold at last two other employees, Harvey and AnthonyJones, that he was leaving and that Joiner was in charge.A consensus of the testimony of both the General Coun-sel's and Respondent's witnesses reveals that some timeafter Florence left and before the lunchbreak, which wasusually taken sometime shortly after noon, employeesbegan to discuss among themselves the wage cut. Agroup of these employees, including Rollins, Harvey,Frederick Wilson, and Charles Goss, decided to go seePaul Johnson regarding the wage cut, apparently to as-certain if Johnson would consider cutting their hours in-stead of their wages. Instead of meeting with Paul John-son, however, the group encountered John F. Johnson,vice president of the Company. Wilson told Johnson thatthey needed to talk to Paul Johnson about their hoursand money. John Johnson, who in his testimony placedthis encounter as occurring around 11:40 a.m., told thegroup that Paul Johnson was about to leave and wouldbe back at 1:30 or 2 p.m., and they could see him then.The group then returned to their work area. Accord-ing to Respondent's witness Joiner, the group "fooledaround" for a few minutes and then went back to work.Florence testified that when he returned to the plant,he was told by John Johnson that the men had come upto the office to see Paul Johnson. Joiner told Florencethat the men had assembled in the tire-building roomtalking among themselves when they should have beenworking. That afternoon at quitting time Florence assem-bled the men to talk to them about what had happened.He questioned Wilson who appeared to be the "bigspokesman" about the employees' complaints. Moreover,he specifically asked Rollins, Wilson, Harvey, and Gossif they had left their positions to go see Johnson withoutgetting permission from Joiner. All answered affirmative-ly, and Florence thereupon discharged the four.2B. Arguments and ConclusionsBased on the foregoing, the General Counsel contendsthat Rollins and Harvey had been engaged in concertedprotected activity in going to see Johnson about theirwage cut. While the General Counsel acknowledges thatthe employees had left their work station and thus en-gaged in a work stoppage, she contends that the workstoppage was of short duration resulting in no damage tothe manufacturing process and with a minimum amountof loss in production.In connection with the unlawful threat alleged in thecomplaint as amended at the hearing, the General Coun-sel's relies on the testimony of employee Woody Fain.Fain testified that when he reported to work aroundnoon, he found the other employees talking about goingto Paul Johnson concerning their wages being cut. Fain'stestimony indicates that he also accompanied the groupand was observed by alleged supervisor James Owenswho was standing within earshot of the group as theytalked to Johnson. Owens called Fain over to him and2 As already noted, only the legality of the discharge of Rollins andHarvey are put in issue by the complaint.told him to go back to work before he got fired. Faindid so. Since the General Counsel contends that Fainwas involved in concerted protected activity at the timeof Owens' threat, such threat constituted unlawful inter-ference with Fain's right to engage in concerted activity.Respondent's position is that the employees hereinwere engaged in a work stoppage which resulted in asubstantial loss of production for Respondent. Respond-ent contends that such activity, although concerted, wasnot protected because employees left their work areawithout permission of Joiner who had been left incharge. There is a conflict among Respondent's own wit-nesses regarding the extent of the loss of production. Ac-cording to John Johnson, the Company normally pro-duced 88 to 90 tires per day, but on September 12, only62 tires were produced. Joiner, on the other hand, testi-fied that the actions of the employees in the work stop-page on that date caused a loss of production of only 9tires. The General Counsel witness, Harvey, insisted that104 tires were produced that day. While I am not con-vinced of the accuracy that day, it is reasonable to inferthat there was some production loss. Harvey in his testi-mony admitted that when the employees took theirlunchbreak sometime after the work stoppage, they hadnot completed filling the tire chamber molds, a task nor-mally completed prior to the lunchbreak. However, I amconvinced that the loss of production was slight andmore in line with the figure related by Joiner, since theduration of the work stoppage, based on the estimate ofHarvey who was not specifically contradicted on thepoint, was only about 10 minutes. Joiner also related inhis testimony that the employees hesitated only about 4or 5 minutes in going back to work after they had goneto see Johnson. Joiner impressed me as credible.It has long been recognized that employees have a le-gitimate interest under the Act in acting concertedly inmaking known their views to management without beingdischarged for that interest. NLRB v. Phoenix Life Insur-ance Co., 167 F.2d 983, 988 (7th Cir. 1948), cert. denied335 U.S. 845. Concerted action on a condition of em-ployment may exist and receive protection under the Acteven if employees do not formally choose a spokesmanor go together to see management, it being sufficient thatthe employees involved believe that they have a griev-ance. Hugh H. Wilson Corp. v. NLRB, 414 F.2d 1345,1349 (3d Cir. 1969), cert. denied 397 U.S. 935 (1970);NLRB v. Guernsey-Muskingum Electric, 285 F.2d 8, 12(6th Cir. 1960). The degree of merit of the grievance,and even the lack of merit, does not affect the protectionof the employee's right under Section 7 of the Act toassert it as a matter of concerted activity. NLRB v.Halsey W Taylor Co., 342 F.2d 406, 408 (6th Cir. 1965).Even the reasonableness of the method of protest adopt-ed does not decided the protected nature of the concert-ed activity. NLRB v. Washington Aluminum Co., 370U.S. 9, 16-17 (1962); NLRB v. Solo Cup Co., 237 F.2d521, 526 (8th Cir. 1956); Plastilite Corp., 153 NLRB 180,183-185 (1965), affd. in pert. part 375 F.2d 343, 349-350(8th Cir. 1967). Accordingly, concerted activity by non-represented employees to protest their working conditionis normally held to be protected regardless of the time of294 JOHNNIE JOHNSON TIRE CO.day it occurs or the impact of such activity on produc-tion. See First National Bank of Omaha v. NLRB, 413F.2d 921, 925 (8th Cir. 1969); NLRB v. Solo Cup Co.,supra. Contra: Dobbs Houses, Inc. v. NLRB, 325 F.2d531, 535-537 (5th Cir. 1963), denying enf. of 135 NLRB885 (1962). Nor does the absence of advance notice ofthe concerted action or the complaint which prompts itremove the protection of the Act from concerted activi-ty. Polytech, Inc., 195 NLRB 695, 696 (1972).The fact that Rollins and Harvey were engaged inconcerted activity during the work stoppage of Septem-ber 12 is not open to serious dispute. It is clear that theyshared a common complaint with other employees re-garding a condition of employment, i.e., the reduction intheir pay, and it was this common complaint, and morespecifically the effort to do something about it, which re-sulted in the work stoppage.Respondent argues in its brief that the activities of theemployees were unprotected essentially for two reasons,the first being the failure of employees to obtain permis-sion of their supervisor before leaving their jobs, and thesecond being Respondent's assessment of the work stop-page as a partial and, therefore, unprotected strike. Insupport of its first reason, Respondent relies' on theBoard's decision in Terry Poultry Co., 109 NLRB 1097(1954). There the employer discharged two employeesfor leaving their work stations without permission tocomplain to a plant superintendent regarding certain ac-tions of their foreman. Their work stoppage caused aloss of some production. The Board held that the workstoppage was unprotected because it violated a long-standing rule of the employer requiring employees to telltheir foreman or fellow employees if they are leaving theproduction line. The Board found the rule to be a rea-sonable one consistent with the right of an employer toenforce reasonable rules governing the conduct of its em-ployees on company time even though such rules maylimit the statutory right of employees to engage in unionor concerted activities. The Terry case is distinguishable,I conclude, from the instant case where there was noevidence of a longstanding rule, written or oral, requir-ing permission of a supervisor before employees couldleave their work stations. Moreover, as pointed out inthe dissenting opinion in Terry, supra, at 1102, it is gener-ally settled that the "right to stop work concertedly topresent a grievance to management is not lost simply be-cause permission is not first obtained from the foreman...." See also Go-Lightly Footwear, 251 NLRB 42(1980). The effect of such a work stoppage on produc-tion is incidental and does not preclude protection of theAct so long as the employees involved take reasonableprecautions to avoid eminent danger to the employer'sphysical plant which foreseeably would result from thework stoppage. See Marshall Car Wheel & Foundry Co.,107 NLRB 314 (1953). There was no threat of damage toRespondent's physical plant resulting from the workstoppages herein involved.The case sub judice is also distinguishable from Terrybecause of the specific invitation issued by Paul Johnsonto the employees at the time of the announcement of thewage reduction to come and talk to him. The testimonyof Rollins and Harvey attributing such an invitation wasunrebutted and is credited. The invitation was broad inscope and unconditional as to time. Accordingly, even ifRespondent had, in fact, had a rule prohibiting employ-ees from leaving their work stations without permission,it would not be totally unreasonable for employees toperceive Johnson's invitation as superseding any rule orpractice regarding leaving their work stations. Accord-ingly, I concluded that Rollins and Harvey, as well asany of the other employees involved, breached no rule inengaging in the work stoppage in order to talk to PaulJohnson about their wage cut. Their action was not,therefore, unprotected for that reason.Mal Landfill Corp., 210 NLRB 167 (1974), cited in Re-spondent's brief as supporting its contentions regardingthe unprotected nature of the employee concerted activi-ty herein is also distinguishable. There, employees inconnection with a grievance concerning work safety shutdown the employer's operation by closing gates to thesite thus stopping all ingress and egress. The Boardfound such action to constitute more than simply a workstoppage and concluded that the employees were en-gaged in "misconduct which, when weighed against theabsence of any unfair labor practices on the employer'spart as well as the employer's willingness to discuss withthe employees the safety grievances, warranted their dis-charge." As already found above, the employees herebreached no rule in their actions, and they engaged in noactions which could be construed as misconduct war-ranting the removal from them the protective mantle ofthe Act. There being no misconduct, the absence of pro-voking unfair labor practices on the part of Respondentand Respondent's willingness to discuss the wage reduc-tion with the employees becomes immaterial.Respondent cites Audubon Health Care Center, 268NLRB 135 (1983), in support of its argument that theemployees here were engaged in a partial, and thus, un-protected work stoppage. A partial strike or work stop-page is unprotected because it constitutes an attempt bythe participants to "set their own terms or conditions ofemployment in defiance of their employer's authority todetermine those matters ...." Id. at 137. A partialstrike involves employees refusing to work but remainingin their work areas or withholding their labor from cer-tain portions of their work while continuing to performother portions. The latter situation occurred in the Audu-bon case. A strike may also be deemed to be a partial oneif its intermittent and recurrent. See Excavation-Construc-tion, Inc. v. NLRB, 660 F.2d 1015 (4th Cir. 1981); FirstNational Bank of Omaha, supra; Polytech, Inc., supra. Theactions of the employees herein do not fall into any ofthese categories. The work stoppage here was a one timeaffair of very short duration. There was on effort by theemployees to dictate to the employer what portions oftheir job duties they would perform. Moreover, there isno evidence that the employees intended the short workstoppage to be an initial step in further intermittent andrecurring work stoppages. Also, there was no pattern ofprior work stoppages shown which would indicate thatthe work stoppage here was partial in nature. I thereforefind that the work stoppage here was not a partial strikeand was not unprotected.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent further argues that even if the employeeswere involved in protected concerted activities, no viola-tion was established here because the General Counselfailed to establish as required under the recent decisionof the Board in Meyers Industries, 268 NLRB 493 (1984),that the discharges in this case were motivated by theemployees' protected concerted activity. Respondent'sbrief suggests that the element of "motivating" requiredin Meyers can only be satisfied by a showing of intent tointerfere with employees' rights under Section 7. I donot interpret Meyers so broadly. A violation of Section8(a)(1) is not dependent on discriminatory motivation orunlawful intent. See Textile Workers v. Darlington Co.,380 U.S. 263, 268-269 (1965). Rather, Meyers, in citingWright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(Ist Cir. 1981), cert. denied 455 U.S. 989 (1982), only em-phasized the burden the General Counsel already had,i.e., that of establishing a prima facie showing sufficientto support the inference that protected conduct was a"motivating factor" in the employer's decision. NeitherMeyers nor Wright Line specify intent to interfere with8(a)(l) conduct as a necessary element of such motiva-tion.I conclude that the General Counsel has satisfied herburden under Meyers and Wright Line in the instant case.Respondent concedes that Rollins and Harvey were dis-charged because they had left their work stations. Theirdeparture from their work stations is inextricably inter-twined with their protected concerted activity. SeeBurnup & Sims, 256 NLRB 965 (1981). Extension of thelogic supporting a contrary finding would produce theanomalous result that employees engaged in a lawfulstrike could be disciplined for being absent from work.Moreover, and in any event, the record supports aconclusion that the discharges were as responsive to thereasons for the work stoppage as they were to the workstoppage itself; Thus, it is to be noted that the dischargesdid not occur immediately on Florence's acquiringknowledge of the fact that the employees had left theirwork stations. It was only after he was made aware ofall the details of the work stoppage and the basis for itthat Florence discharged the men. This factor, coupledwith Florence's own expressed resentment that the menhad raised the wage cut issue again after the thought ithad been resolved in the meeting at his house the pre-ceding Saturday, clearly points to the conclusion, whichI here reach, that the discharges were directly responsiveto the reason for the work stoppage.In addition to the establishment of Respondent's moti-vation in the discharges, the General Counsel, I find, hassatisfied her burden of proof with respect to the otherelements of the violations of Section 8(a)(l) outlined inMeyers for concerted activity discharges. The GeneralCounsel satisfied her burden of proof that the actions ofRollins and Harvey with the other employees were con-certed, that Respondent knew the concerted nature oftheir activity, and that their activity was protected underthe Act. Respondent has not, I conclude, satisfied theburden shifted to it under Wright Line to rebut the Gen-eral Counsel's prima facie case. The work stoppage beinginseparable from the protected concerted activity andthere being no evidence of a similar response by Re-spondent to any prior unprotected work stoppages in thepast, Respondent has failed to rebut the General Coun-sel's case. Accordingly, I conclude that Respondent vio-lated Section 8(a)(1) of the Act in the discharges of Rol-lins and Harvey as alleged in the complaint.With respect to the coercive threat attributed by Fainto James Owens, Respondent argues initially that therecord does not establish that Owens was a supervisor. Iconclude to the contrary. Fain credibly testified, withoutcontradiction, that Owens interviewed him and hiredhim in June. The clear inference to be drawn in thesecircumstances is that Owens had the authority to do thatwhich Fain testified he in fact did. Owens did not testify,and Respondent did not produce evidence to rebut theinference or otherwise explain the extent of Owens' au-thority. Accordingly, I conclude that Owens had the au-thority to hire employees and, thus, qualifies as a super-visor under Section 2(11) of the Act.Respondent further argues that even if Owens was asupervisor, his directions to Fain to get back to workunder threat of discharge on September 12 was whollyconsistent with his right to direct the work of employees.And lastly, Respondent argues that the record does noteven show that Owens knew why Fain and the otheremployees were in the office area and, therefore, his di-rection to Fain could only have been motivated by thedesire to get the job done.Based on the testimony of Fain, which I find crediblein this regard, he went with the employee group to seePresident Paul Johnson. According to Fain's uncontra-dicted testimony, Owens was within hearing distancewhen the group told Vice President Johnson that theywanted to see Paul Johnson about their "hours andmoney." It is reasonable, therefore, to conclude, and I soconclude, that Owens heard what was said. Hence, hewas aware that the employees were concertedly awayfrom their work stations in an effort to resolve a matterof concern to them related to their working conditions.This group activity has already been found above to beprotected. Accordingly, Owens' threat to Fain to ceasehis involvement and return to work before he was firedclearly intimidated Fain in exercise of rights under Sec-tion 7 of the Act. See Union Electric Co., 219 NLRB1081 (1975). I find Respondent, through Owens' threat,violated Section 8(a)(1) of the Act as the amended com-plaint alleges.CONCLUSIONS OF LAW1. Respondent Johnnie Johnson Tire Co., Inc. is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. By threatening employees with discharge for engag-ing in concerted activity protected under the Act, Re-spondent engaged in, and is engaging in, unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(1) and Section 2(6) and (7) of the Act.3. By discharging Jimmy Lee Rollins and VaughnHarvey because of their engaging in concerted activityprotected under the Act, Respondent engaged in, and isengaging in, unfair labor practices affecting commerce296 JOHNNIE JOHNSON TIRE CO.within the meaning of Section 8(a)(1) and Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative actions designed to effectuate the policiesof the Act.Respondent having unlawfully discharged Jimmy LeeRollins and Vaughn Harvey, I find it necessary to orderit to offer them immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, to substan-tially equivalent positions without prejudice to their se-niority and other rights and privileges, and to make themwhole for any loss of earnings they may have sufferedby reason of the discrimination against them by paymentto them of a sum of money equal to that which they nor-mally would have earned from the date of their dis-charges to the date of a bona fide offer of reinstatement,less net interim earnings during such period. Backpayshall be computed on a quarterly basis as prescribed in F.W. Woolworth Co., 90 NLRB 289 (1950), with interestthereon to be computed in accordance with Florida SteelCorp., 231 NLRB 651 (1977).3 Moreover, consistent withthe Board's decision in Sterling Sugars, 261 NLRB 472(1982), I shall recommend that Respondent be requiredto expunge from its records any references to the unlaw-ful discharges of Rollins and Harvey and provide writtennotices of such action to them, and inform them that Re-spondent's unlawful conduct will not be used as a basisfor future disciplinary action against them.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Johnnie Johnson Tire Co., Inc., Ft.Worth, Texas, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Threatening employees with discharge for engag-ing in concerted activity protected under the Act.(b) Discharging or otherwise disciplining employeesfor engaging in concerted activity protected under theAct.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Offer Jimmy Lee Rollins and Vaughn Harvey fullreinstatement to their former jobs or, if such jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,I See generally Isis Plumbing Co., 138 NLRB 716 (1962).4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.and make them whole for any loss of earnings in themanner set forth in the section of this Decision entitled"The Remedy."(b) Expunge from the records of Jimmy Lee Rollinsand Vaughn Harvey any reference to their discharges,and notify them in writing that this has been done, andthat the evidence of their unlawful discharges will not beused as a basis for any future disciplinary actions againstthem.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Ft. Worth, Texas, place of businesscopies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the RegionalDirector for Region 16, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered byany other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT threaten to discharge or discharge em-ployees for engaging in concerted activity protectedunder the Act.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL offer Jimmy Lee Rollins and VaughnHarvey immediate and full reinstatement to their formerjobs or, if their former jobs no longer exist, to substan-tially equivalent positions of employment without preju-dice to their seniority or other rights and privileges, andWE WILL make them whole for any loss of earnings,with interest, that they may have suffered by reason oftheir unlawful discharges.WE WILL expunge from our files any reference to thedischarges of Jimmy Lee Rollins and Vaughn Harvey,and WE WILL notify them that this has been done, andthat evidence of their unlawful discharges will not beused as a basis for further disciplinary actions againstthem.JOHNNIE JOHNSON TIRE CO., INC.298